Title: From Alexander Hamilton to Colonel Goose Van Schaick, [4 November 1778]
From: Hamilton, Alexander
To: Van Schaick, Goose


[Fredericksburg, New York, November 4, 1778]
Sir
I have received your favour of Yesterday. His Excellency desires me to inform you, that you are to march Immediately on receiving your Clothing to Fort Schuyler. He wishes you to Arrive there as speedily as possible. This you will pleas[e] to communicate to General Clinton and Act accordingly.
I am sir Your most Obedient servant
Alex. Hamilton   Aide de Camp
Head Quarters
Novbr. 4th 1778

